          Case 1:19-cv-02523-AJN Document 94 Filed 03/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
RED TREE INVESTMENTS, LLC,

                           Plaintiff,
                                                              Docket No.: 1:19-cv-02523
               -against-                                      (related to 1:19-cv-02519)

PETRÓLEOS DE VENEZUELA, S.A. and
PDVSA PETRÓLEO, S.A.,

                           Defendants.

                                        NOTICE OF APPEARANCE

        PLEASE TAKE NOTICE that the undersigned has been retained as counsel for

defendants Petróleos de Venezuela, S.A. and PDVSA Petróleo, S.A. in the above-captioned

action and requests that copies of all pleadings, notices, orders, and other filings be sent to the

undersigned at the address indicated below.

        I certify that I am admitted to practice in this Court and am a registered electronic case

filing user.

New York, New York
March 11, 2021

                                                          HOGAN LOVELLS US LLP

                                                     By: /s/ Matthew A. Ducharme
                                                         Matthew A. Ducharme
                                                         390 Madison Avenue
                                                         New York, New York 10017
                                                         Tel: (212) 918-3000
                                                         Fax: (212) 918-3100
                                                         matthew.ducharme@hoganlovells.com

                                                          Counsel for Defendants Petróleos de
                                                          Venezuela, S.A. and PDVSA Petróleo,
                                                          S.A.
